Orel ve) IAN

 

 

age 1 of 15

A Michael Sestak

 

has successfully completed the
requirements to be recognized as

 

 

 

COMP001021263887

CANDIDATE ID

February 08, 2018

CERTIFICATION DATE
EXP DATE: 02/08/2021

 

TODD THIBODEAUX, PRESIDENT & CEO

Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19

 

Code: 6213YVWP3HVEQCWC

Verify at: http://verify.CompTiA.org
Orolo) MIAN

 

Page 2 of 15

: Michael Sestak

fo

 

Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19

has successfully completed the
. Yequirements to be recognized as

Network+

 

Code: 1BLVPVIHEPQ41SGZ
Verify at: http://verify.compTIA.org

PE eh

 

COMP001021263887

CANDIDATE ID

February 22, 2018

CERTIFICATION DATE
EXP DATE: 02/22/2021

TODD THIBODEAUX, PRESIDENT & CEO
CompTiA

 

ge 3 of 15

. Michael Sestak

 

has successfully completed the
requirements to be recognized as

 

 

     

COMP001021263887
CANDIDATE ID
i a ec hs March 08, 2018
8 a Wf CERTIFICATION DATE
i EXP DATE: 03/08/2021

a C <
Me “SRTIFIED**

    

TODD THIBODEAUX, PRESIDENT & CEO

Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19 Pa

Code: C8LRZTRH3DEQQ2CM
Verify at: http://verify.CompTiA.org
Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19 Page 4 of 15

 

 
 
 
 
 

otfectdas
cisco.

Cisco Certifications

Michael Sestak

has successfully completed the Cisco certification exam requirements and is recognized as a

Cisco Certified Network Associate Routing and Switching

CISCO
CERTIFIED

CCNA

ROUTING &
SWITCHING

 

 

Date Certified April 20, 2018
Valid Through = April 20, 2021
Cisco ID No. CSCO13305097

Jyh fable

Validate this certificate's authenticity at Chuck Robbins
www.cisco.com/go/verifycertificate Chief Executive Officer
Certificate Verification No. 432102993457JMYF Cisco Systems, Inc.

600348477
© 2018 Cisco and/or its affiliates 0423

 
(5) Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19 Page 5 of 15

GLOBAL BEST PRACTICE

PeopleCert QAXELOS

All talents, certified.

This is to certify that

MICHAEL SESTAK

Has achieved the

ITIL® Foundation Certificate in
IT Service Management

Effective from 23 Aug 2018 Expiry date N/A

Certificate number GR750459305MS Candidate number 9980031247358410

   
   

a

- Peter Hepworth, CEO, AXELOS

 

 

 
Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19 Page 6 of 15

==HCigroup

A Smarter Approach to Healthosr 17

March 24, 2018

Michael Sestak
michael.t sestak@gmail.com
Dear Michael '

Thank you for your interest in The HCI Group. We look forward to you joining our team! We are pleased
to extend an offer of employment to you with the following terms:

Role: jax - Tier 1 - Epic Customer Support Technician Client: Mayo Clinic Health System
Anticipated Start Date: April 23, 2018 Hourly Rate: $17.00

All wages are paid on a bi-weekly basis, provided you have rendered services during the pay period,
subject to any deductions permitted under law. All hours payable to you must be approved by HCl’s
client listed above.

Eligible employees may elect to participate in our health insurance programs on the first day of the
month following 30 days of employment. A full description of the health insurance plans can be viewed
in the onboarding portal. Eligible employees also have the opportunity to participate in our 401(k) plan
on the first day of the month following 6 months of employment. Please note that when your
assignment ends, your Health, Dental and Vision coverage will continue through the end of the month.
The other services will end the same day as your last day worked.

This offer is conditional upon your ability to provide proof of right to work in the United States, the
satisfactory completion of a background check, reference check and pre-employment drug test, and the
execution of the Company Handbook Acknowledgement, Confidential information, and Non-Compete
Agreements. If The HCi Group has not received the information requested within 3 business days of the
date on this offer letter, please be advised that your offer will be withdrawn.

The HCI Group is an at-will employer. This means that both you and The HC! Group reserve the right to
terminate the employment relationship at any time for any reason, with or without notice. This letter
serves only to confirm our verbal discussion of your employment and does not constitute a contract of

employment.

By signing this letter below, you also understand that it does not create a contract for employment or
guarantee employment of any duration, as your employment is at will. Uniess otherwise extended by
The HCI Group, this conditional offer will expire end of business, 3 business days after the date of this

offer letter.

Very truly yours,

Lipf-—

Jarrod Germano
Executive Vice President Recruitment

{00339351 3 }
Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19 Page 7 of 15

®

PAX

EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is between PAX Technology, Inc. (“PAX”), and the
person signing as Michael Sestak (“Employee”), collectively as (“Parties”).

Introduction: PAX is engaged in the business of providing superior quality POS solutions, software
system integration, on-line maintenance, on-call and on-site technical support, as well as training and
consulting services (Products). PAX sells Products to distributors and end users (Customers). Employee
has direct or supervisory responsibility for the sale of the Products to a significant number of the PAX
Customers. This Agreement provides for specific obligations relating to the conduct and duties of
Employee.

BY SIGNING THIS AGREEMENT, EMPLOYEE AGREES AS FOLLOWS:

1. Faithful Per nee of ibilities:

Employee agrees to devote a minimum of forty (40) hours per week in completion of services for PAX
as QA Tester. Employee shall devote his or her best efforts to perform his or her responsibilities for
PAX. Employee shall act professionally and ethically with customers, prospective customers, suppliers,
and PAX personnel. Employee shall comply with PAX policies and procedures and provide accurate
financial information regarding all business conducted for PAX.

2. Services Start Date: November 26, 2018 (“Effective Date”)

3. Compensation:

For services provided, PAX will pay Employee $17.50 per hour which is payable according to PAX's
current payroll schedule. Employee shall be ineligible for a salary adjustment following the company wide
2018 annual performance review. Employee will next be eligible for a salary adjustment during the
company wide 2019 annual performance review.

Employee would also be eligible to participate in PAX’s benefits package. After three (3) months, or
ninety (90) days of employment, Employee will be able to participate in PAX’s 401(k) plan, subject to the
conditions set forth in the plan policy. PAX will match up to 5% (dollar for dollar) of employee’s
contribution.

PAX offers ten (10) days of paid time off. Every year employee remains with PAX, another day will be
added up to fifteen (15) days. Additionally, PAX observes eight (8) total paid holidays, subject to change
at PAX’s discretion.
Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19 Page 8 of 15

Health, dental, and vision insurance are available through PAX. Both PAX and employee will each share
50% of the insurance premium.

Employee shall be reimbursed for business travel expenses according to PAX’s travel policy, which will
be provided separately.

4. Compliance with Policies:

While employed at PAX, Employee agrees to abide by all of the Company’s policies, which may be
amended from time to time in the Company’s sole discretion, including its general personnel policies
and the Employee Handbook.

5. No Conflicting “Side Business”:

While employed by PAX, Employee agrees not to engage in any other employment or business pursuit
involving or affecting Customers or the sale of any product or solution in the credit processing and
merchant transactions markets without first obtaining the written consent of PAX.

6. Confidentiality:

Employee agrees to comply with all confidentiality and non-disclosure requirements of the company,
including reviewing and signing PAX’s Confidentiality and Non-Disclosure Agreement.

7. Return of Materials Upon Termination of Employment:

Upon termination of Employee’s employment by PAX, or at any other time PAX may so request,
Employee shall turn over to PAX all business records, contracts, orders, invoices, price lists, calendars,
rolodexes, contact lists, correspondence, email, electronic files, and other materials or business records
relating to PAX, its business or its Customers, including all physical and electronic copies thereof.
Employee agrees to certify he or she has complied in full with this provision upon PAX’s request.

8. Term and Termination:

This Agreement shall become effective upon execution by both parties and shall remain in effect unless
terminated in writing by either Employee or PAX. Employee’s employment by the PAX is “at will,” and
this Agreement shall not be construed to create a contract for employment for a fixed term.

This Agreement may be terminated for any reason or no reason by either party upon written notice or
immediately by PAX.

9. Modification or Amendment:

No amendment, change, or modification of this Agreement shall be valid unless in writing signed by the
parties hereto.
Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19 Page 9 of 15

10. Waiver:

Waiver by PAX of breach of any provision of this Agreement by the other shall not operate or be
construed as a continuing waiver.

11. Arbitration of Disputes:
California Employees agree to the provisions laid out in the California Arbitration Agreement.

The parties hereto agree to arbitrate any dispute, claim, or controversy (“Claim”) against each other
arising out of this Agreement or Employee’s employment, including, but not limited to, Employee’s
hiring or termination or any conduct or obligation of either party arising after termination of Employee’s
employment. The Arbitration shall be held in Jacksonville, Florida and shall be arbitrated by one arbitrator
in accordance with the Rules for Employment of the American Arbitration Association (“AAA”).
Employee understands that the decision or award of the arbitration shall be final and binding upon the
parties. The arbitrator shall have the power to award any types of legal or equitable relief that would be
available in a court of competent jurisdiction; provided that either party may, without waiving its right to
compel arbitration, seek and obtain equitable relief from a court of competent jurisdiction to protect its
position and/or enforce the provisions of this Agreement. Any arbitration award may be entered as a
judgment or order in any court of competent jurisdiction.

12. Additional Terms:

Employee acknowledges that he or she does not have any restrictions that would prevent him or her
from joining the Company and providing the services contemplated under this Agreement. Employee
also agrees to not bring to employment or use in connection with employment, any confidential or
proprietary information that was used or accessed to, by reason or any previous employment that is the
property of any previous employer, including, but not limited to, password, e-mails, business plans,
documents, and the like. Employee agrees to devote his or her full business time, attention, and best
efforts to the affairs of PAX.

Unless a period of time is defined in this Agreement, or unless Employee’s terms and conditions are
modified by a written agreement, or by a change in the Company’s personnel policies, all terms and
conditions of employment described in this agreement extend for the duration of Employee’s
employment with the Company. This Agreement is not intended to be, and should not be construed as
creating a contract guaranteeing employment for any specific duration. Employee understands and agrees
that the relationship between Employee and the Company is one of at-will employment. Either Employee
(subject to any applicable notice period) or PAX may terminate the employment relationship at any time,
for any lawful reason, or no reason.

13. Miscellaneous:

(a) The terms of this Agreement are intended to be enforced to the maximum extent permitted by law. In
the event that any provision is found unenforceable, in whole or in part, the remaining portion of such
provision and the remaining terms of this Agreement shall be enforced to the fullest extent permitted by
law. (b) Employee and PAX agree that, in addition to any other remedies that may be available, PAX shall
Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19 Page 10 of 15

be entitled to obtain injunctive relief to prevent or stop any actual or threatened breach of the
confidentiality, non-solicitation and no-hire provisions of this Agreement (and Employee waives any bond
or similar requirement associated with such relief). (c) This Agreement shall be governed by and enforced
in accordance with the laws of the State of Florida.

14. Successors, Assigns and Affiliates:

This Agreement shall inure to the benefit of and be binding upon the parties hereto, their successors and
assigns. The scope of this Agreement shall extend to any present or future affiliates or successors to the
business of PAX. If PAX expands products, customers, markets or territories in a way that involves
Employee, the references herein to “Products,” “Customers” and “Confidential Business Information”
will be construed to include that expanded business.

15. Conditions:

Employee’s employment and Company’s obligations under this Agreement are contingent upon
Employee’s completion of the enclosed forms and Employee’s successful completion of a confidential
drug test and a background investigation. This background investigation includes, but not limited to
employment, education, credit history, and criminal record. Employee must provide confirmation of his
or her authorization to work in the United States.

Additionally, Employee must provide appropriate document verification to allow PAX to substantiate the
amount of previous compensation. This offer must be accepted, in writing, within five (5) business days
of its origination date. Employee must commence employment with the Company within twenty- one
(21) days of accepting this offer.

IN WITNESS WHEREOF, PAX AND EMPLOYEE HAVE SIGNED THIS AGREEMENT AS
OF THE DATE SHOWN BELOW.

PAX Technology, Inc.

 

Signature Signature

 

 

Name Name

Date Date
Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19 Page 11 of 15

IMPORTANT: If you are forwarding this certificate to a 3™-party, we advise
that you print your policy, account or other identifying information on each page.

 

>
Oy”
Ne

National Student Clearinghouse ®

 

 

2300 Dulles Station Blvd., Suite 300, Herndon, Virginia 20171 DolicAceh Holder Name
PH (703) 742-4200 FX (703) 742-4239 mee’
www.studentclearinghouse.org Policy/Account/Group or Other ID #

 

 

 

© 2019 National Student Clearinghouse. All rights reserved
Current Enrollment Verification Certificate

Transaction ID#: 034250892

Date/Time Notified: 01/04/2019 7:46 EST
The National Student Clearinghouse as Authorized Certifying Agent for

VIRGINIA POLYTECHNIC INSTITUTE AND STATE UNIVERSITY

verifies the enrollment below for
MICHAEL T SESTAK
The student's current anticipated graduation date is 05/18/2022.

This document should not be used for loan deferment verification purposes. Those verifications are handled by lenders
using online access to the Clearinghouse. Refer lenders with questions to service@studentclearinghouse.org.

 

Term Start Date Term End Date Enrollment Status Status Effective Date Date Certified by School
08/20/2018 12/13/2018 Less Than Half Time 08/20/2018 12/12/2018
wn eee eee ee - END OF RECORD - wenn eee renee wee eee en eee eens

 

 

 

 

 

 

 

Enrollment Status definitions are as follows: Undergraduate students: Full-time for Fall or Spring semester is 12 or more credit hours; Full-time for
Summer terms is 5 credit hours each term. Graduate students: Full-time for Fall or Spring semester is 9 or more credit hours; Full-time for Summer
terms is 3 credit hours each term. Please note, audit hours are not used for establishing minimum full-time enrollment.

This information verified has been obtained directly and exclusively from the individual’s educational institution. The Clearinghouse specifically disclaims any
responsibility or liability for errors or omissions in information supplied to the Clearinghouse by an educational institution, including direct, indirect, incidental, special, or
consequential damages based in contract, tort, or any other cause of action, resulting from the use of information supplied by the educational institution and verified.

Page 1 of 1
(8 Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19 Page 12 of 15

Display Unofficial Transcript 02/03/19 11:08 PM

YQ This is NOT an official transcript. Courses which are in progress may also be included on this transcript.
Institution Credit Transcript Totals Courses in Progress

Transcript Data
STUDENT INFORMATION

Name: Michael T. Sestak

Student Type: Continuing

Primary Interdisciplinary
College:

Primary Major: !T - Information Technology

***Transcript type: WEB is NOT Official ***

INSTITUTION CREDIT -Top-

Term: Fall 2018

Primary [nterdisciplinary
College:

Primary Major: !7 - Information Technology

Academic Good Standing

Standing:
Subject Course Campus Level Title Grade Credit Quality
Hours Points
ECE 5484 Virtual GR Fundamentals Computer Systems A 3.000 12.00

Attempt Passed Earned GPA Quality GPA
Hours Hours Hours Hours’ Points

Current Term: 3.000 3.000 3.000 3.000 12.00 4.00
Cumulative: 3.000 3.000 3.000 3.000 12.00 4.00

Unofficial Transcript

TRANSCRIPT TOTALS (GRADUATE) = -Top-

Attempt Passed Earned GPA Quality GPA

Hours Hours Hours Hours’ Points
Total Institution: 3.000 3.000 3.000 3.000 12.00 4.00
Total Transfer: 0.000 0.000 0.000 0.000 0.00 0.00
Overall: 3.000 3.000 3.000 3.000 12.00 4.00

Unofficial Transcript
Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19 Page 13 of 15

COURSES IN PROGRESS -Top-
Term: Spring 2019

Primary Interdisciplinary
College:

Primary Major: !T - Information Technology

Subject Course Campus Level Title Credit Hours
ACIS 5504 Virtual GR Sys/Database Concepts 3.000
cs 5044 Virtual GR Object-Oriented Pgmming Java 3.000
ECE 5480 Virtual GR Cybersecurity and the IoT 3.000

Unofficial Transcript

© 2019 Ellucian Company L.P. and its affiliates.
Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19

Report Results

Return

Unofficial Transcript

Name : Sestak,Nichael
Student ID: 7480630
Birthdate : 1971-36-27

Sex : Male
Address : 130@ Snetter Ave
Apt 6388

Jacksonville Beach, FL 32258
United States

Va Wlestern Community College

3893 Colonial Avenue, SW

Roanoke, VA 24815-4785

United States

Identifying Code: 003760

Print Date : 2019-@1-@3
Requested By : Michael Sestak
Reason : Web Transcript Request
-- ++ Academic Program History - - - - -
Program : Non-Curricular

2018-85-16 : Active in Program
2028-85-16 : Personal Satisfaction Major

ote Beginning of Credit Record - - - - -

2018 Fall
ITP 128 Java Programming I 4.00 4.00 4
TERM GPA : 4.0@0 TERM TOTALS : 4.028 4.00
CUA GPA: 4.988 CUM TOTALS : 4,08 4,280
Good Standing
Credit Career Totals
CUM GPA : 4.080 CUM TOTALS : 4.08 4.00

Return

 

Page 14 of 15

16.800
16.800

16.800

16.880
Case 1:13-cr-00168-JDB Document 338-1 Filed 01/10/19 Page 15 of 15

@
pag

Learn to Read

Changing adult tives through literacy

Judy Bradshaw
Executive Director
Board of Directors

Moses Meide
President

Steve Reinel
Vice-President

Ashley Kelly
Secretary

Jill Auld

Cassidy Bergstrom
Jametoria Burton
Caroline Crawford
Vickie Robinson
Hillery Shepard
Natalie Stockton

Carolyn Shehee
Williams

December 3, 2018
To Whom It May Concern:

This letter is a personal recommendation for Michael Sestak from Learn to
Read. Learn to Read is a non-profit organization focused on improving adult
literacy in Jacksonville, Florida.

Mike has been a volunteer at Learn to Read since June 2018. During this
time, Mike has completed tutor training and has been a hard-working,
conscientious, and dedicated volunteer tutor. Mike prepares lessons and
meets with his student who is working on getting his General Equivalency
Diploma (GED). They have been meeting once or twice a week to work on
reading, math, social studies, and science. Mike also completes the monthly
progress reports detailing his student’s progress and accomplishments.

Our organization relies heavily on volunteers. We value Mike’s volunteer
service, and I believe Mike’s character, professionalism, and his desire to heip
others will make him successful in his future endeavors.

Best regards,

Lisa Alexander

Literacy Program and Volunteer Coordinator
Learn to Read, Inc.

40 E Adams Street, LL30

Jacksonville, FL 32202
Office: 904-238-9000

 

40 E Adams Street, LL30 ¢ Jacksonville, FL 32202 © Phone (904) 238-9000 © Fax (904) 717.6928 ¢ www.leamtoreadjax.orq
